Citation Nr: 1022136	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-35 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of status post left shoulder fracture with 
degenerative joint disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from November 1966 to 
November 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2006 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2010, the appellant testified before the undersigned 
Acting Veteran's Law Judge (VLJ).  At that time, the VLJ 
granted a motion to advance on the docket.  A copy of the 
transcript is associated with the claims folder

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his personal hearing conducted in March 2010, the 
appellant testified that his left shoulder disability had 
worsened since his last VA examination in December 2006.  
Specifically, the appellant indicated that he had increased 
left shoulder pain, decreased range of left shoulder motion, 
and increased functional impairment.  He stated that he could 
not raise his left arm to shoulder level and that he had 
difficulty with opening doors, buttoning down shirts, and 
pulling on trousers.  He reported that his wife helps him 
dress each day.  Additionally, the appellant testified that 
he had left hand symptoms that he believed were associated 
with his left shoulder disability, to include decreased grip 
strength of the left hand.

Here, remand is necessary for a new VA examination.  The 
December 2006 VA examination is essentially stale in view of 
the appellant's new complaints and the length of time that 
has elapsed since the prior examination was performed.
As the record is not adequate to permit the Board to fairly 
and accurately adjudicate the issue on appeal, remand in for 
another VA examination is required.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3,326, 3.327 
(reexamination will be requested when there is need to verify 
the current severity of disability or if it is likely that 
there is a material change in the disability); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The appellant should be scheduled for 
a VA examination to ascertain the severity 
of his service-connected left shoulder 
(minor extremity) disability.  All 
indicated tests and studies should be 
performed and the examiner should fully 
describe any functional limitations 
attributable to left shoulder impairment.  
Also, at the same time, a VA examination 
of the appellant's left hand should be 
conducted.  The examiner should indicate 
whether any left hand impairment found on 
examination is related to the appellant's 
service connected left shoulder 
disability-a complete rationale for all 
opinions is required.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



